DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2019 was considered by the examiner.

Drawings
The drawings were received on 11/14/2019.  These drawings are acceptable.

Reasons for Allowance/Examiner’s Comments
	Regarding Claim 1, Haddock et al. (US 2013/0010256) discloses an apparatus, comprising: 
a front frame (Fig. 14, lens housing 1404);
a temple arm (Fig. 16, Temple 1602); 
a hinge (Fig. 14, lens housing 1402) rotatably connecting the front frame and the temple arm;
the front frame comprising one or more antennas traces (Fig. 14, conductive element 1401, Paragraph 0216), wherein the hinge conductively connects the circuit 
Abele et al. (US 2019/0041666) discloses the temple arm comprising a circuit assembly including at least a radio that supports wireless communication (Fig. 2A, communication module 150, Paragraph 0025).
However neither Haddock nor Abele disclose “and wherein the hinge in combination with the one or more antenna traces form one or more antennas for supporting the wireless communication”.
Additionally, neither Rautio (US 2019/0237856), Lee et al. (US 2020/0379257), Olgun et al. (US 2019/0033622), Waters (US 2012/0155064), Blum et al. (US 2017/0031181), Moore et al. (US 2019/0196228),  nor the prior art of record, disclose the deficiencies of Haddock and Abele.
Regarding Claim 12, Haddock et al. (US 2013/0010256) discloses a method, comprising: wherein the hinge is electrically conductive (Fig. 14, hinge 1402, Paragraph 0216), and wherein the hinge rotatably (Paragraph 0080) connects the front frame (Fig. 14, lens housing 1404) and a temple arm (Fig. 16, Temple 1602); receiving or transmitting wireless communication through the one or more antennas Fig. 14, conductive element 1401, Paragraph 0216); and
Abele et al. (US 2019/0041666) discloses generating, or receiving the wireless communication, by a circuity assembly located in the temple arm that includes a radio that supports the wireless communication (Fig. 2A, communication module 150, Paragraph 0025), 

However neither Haddock, Abele, nor Olgun disclose “forming one or more antennas by one or more conductive traces of a front frame of an eyewear in combination with a hinge of the eyewear”.
Additionally, neither Rautio (US 2019/0237856), Lee et al. (US 2020/0379257), Waters (US 2012/0155064), Blum et al. (US 2017/0031181), Moore et al. (US 2019/0196228), nor the prior art of record, disclose the deficiencies of Haddock, Abele, and Olgun.
	Claims 1-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest an apparatus comprising “and wherein the hinge in combination with the one or more antenna traces form one or more antennas for supporting the wireless communication”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 2-11 are allowable due to pendency on independent claim 1.
Specifically regarding the allowability of independent claim 12:  The prior art of record does not disclose or suggest a method comprising “forming one or more antennas by one or more conductive traces of a front frame of an eyewear in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872